Case 6:20-bk-15653-SY   Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38   Desc
                         Main Document    Page 1 of 6
Case 6:20-bk-15653-SY   Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38   Desc
                         Main Document    Page 2 of 6
Case 6:20-bk-15653-SY   Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38   Desc
                         Main Document    Page 3 of 6
            Case 6:20-bk-15653-SY                Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38                                      Desc
                                                  Main Document    Page 4 of 6




                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 1055 Wilshire Blvd Suite 850 Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled: DECLARATION SETTING FORTH POSTPETITION,
PRECONFIRMATION PAYMENTS ON: 1) DEEDS OF TRUST [OR MORTGAGES], 2) LEASES ON PERSONAL
PROPERTY, 3) PURCHASE MONEY SECURITY LIENS IN PERSONAL PROPERTY [LBR 3015-1(e) and LBR 3015-
1(m)] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 10/28/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Rod Danielson (TR) notice-efile@rodan13.com
 Scott Kosner on behalf of Debtor Esteban Flores tyson@tysonfirm.com
 United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              10/28/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing
                                                                                  rego i g is true and correct.
                                                                                     oin

10/28/2020        Armen Galstian
 Date                     Printed Name                                                         Signature
                                                                                                 gn
                                                                                                  naatture




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                        Page 4                          F 3015-1.4.DEC.PRECONF.PYMTS
Case 6:20-bk-15653-SY   Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38   Desc
                         Main Document    Page 5 of 6
Case 6:20-bk-15653-SY   Doc 21 Filed 10/30/20 Entered 10/30/20 15:47:38   Desc
                         Main Document    Page 6 of 6
